                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


David Konze

          v.                                                   Civil No. 19-cv-1210-JL

Town of Hampstead, New Hampshire,
Kathleen David, Police Officer John Doe #1,
Police Officer John Doe #2, and Police Officer
John Doe #3



                                   MEMORANDUM ORDER

          The defendants’ motion to dismiss this case brought under 42 U.S.C. § 1983 turns

on whether the plaintiff, David Konze, pleads facts against the Town of Hampstead and

three of its police officers that state a claim for relief. Konze claims that Hampstead

police officer Joseph Bozek1 urged him to leave Hampstead during a visit to the

condominium where Konze rented a room, causing him to leave the home and his

belongings behind. He also alleges, in a conclusory manner, that Hampstead police

officers engaged in a harassing pattern of behavior against him. Because Konze grounds

his claims in the United States Constitution through § 1983, this court has subject-matter

jurisdiction under 28 U.S.C. § 1331 (federal question).




1
    Konze identifies this officer in the complaint as “Officer Bozak.”
          The Town and all three officers move to dismiss Konze’s complaint, arguing that

he has failed to state a claim against any of them.2 The court agrees. Konze’s claims

against the Town and all three officers must be dismissed because he fails to assert facts

that, even under the generous pleading standards afforded to pro se plaintiffs, allege a

constitutional violation.


          Legal standard

          When resolving a motion to dismiss under Rule 12(b)(6), the court must determine

whether the plaintiff has stated a claim to relief by pleading “factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Martinez v. Petrenko, 792 F.3d 173, 179 (1st Cir. 2015) (quotations omitted).

In doing so, the court “begin[s] by identifying and disregarding statements in the

complaint that merely offer legal conclusions couched as fact or threadbare recitals of the

elements of a cause of action.” Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st

Cir. 2011) (internal quotations and original alterations omitted). The court then treats the

“[n]on-conclusory factual allegations in the complaint . . . as true,” id., and draws all

reasonable inferences in the plaintiff’s favor, Martino v. Forward Air, Inc., 609 F.3d 1, 2

(1st Cir. 2010). In light of Konze’s pro se status, the court holds his complaint “to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007).




2
    Mot. to Dismiss (doc. no. 30).


                                              2
          Background

          The following recitation of facts takes this approach. Sometime in 2018, Konze

began renting a third-floor room from Kathleen David at a condominium on Steeplechase

Drive in Hampstead. Konze generally alleges that Hampstead police officers engaged in

a pattern of harassing him after he moved in, in the sense that he “had upwards of 10

police contacts” with Hampstead police officers during his tenure there, “only two of

which were for legitimate cause.”3 He recites only two of these alleged contacts in the

Amended Complaint.

          First, he claims that Hampstead police officers targeted him when Officer Allen

Randell pulled over someone driving his car in 2018. Upon realizing Konze was not

driving the vehicle, Officer Randall allegedly apologized, acknowledged the driver was

not Konze, and “walked back to his cruiser and drove off[.]”4

          The bulk of his allegations concern the second alleged contact, a visit from

Officers Bozek and Alan Fratus to the Steeplechase Drive condominium on

September 13, 2019. Konze alleges that, upon arriving, Officer Fratus remained outside

while Officer Bozek “asked Konze if he was ‘Smoking Crack’ then entered/barged into

the residence . . . and called [Konze’s] MA License Number” to headquarters. 5 Officer



3
 Amended Compl. (doc. no. 26) ¶¶ 10-11. Those for “legitimate cause” were related to an
automobile accident. Id. ¶ 11. The court quotes Konze’s Amended Complaint verbatim, except
where otherwise indicated.
4
    Id. ¶¶ 8-9. This is the sole allegation against Officer Randell.
5
    Id. ¶¶ 12-14. This is the sole allegation against Officer Fratus.


                                                    3
Bozek then “interrogated Konze” inside the condominium, and “‘Strongly Suggested’

that Konze move out of Hampstead, stay out of Hampstead and ‘Move to Haverhill.’”6

Konze alleges that he left the condominium three days later as a result of this interaction,

and that though he tried to obtain his belongings or arrange a time to do so on multiple

occasions, he was unable to so because the locks had been changed.7

          Konze then brought this civil rights action against the Town of Hampstead,

Officers Randall, Bozek, and Fratus, and his former landlord, Ms. David. He asserted

one claim for violations of the Fifth, and Fourteenth Amendments of the United States

Constitution, see 42 U.S.C. § 1983, and sought declaratory judgment of the same,

declaratory judgment that the defendants violated unspecified provisions of New

Hampshire’s Constitution and common law, and damages, costs, and fees.8 He then

amended his complaint as of right, see Fed. R. Civ. P. 15(a)(1)(B), to allege additional

misconduct by the police officers, but his claims remain the same and he seeks the same

relief.

          The court construed a motion to dismiss by defendant Kathleen David as against

the amended complaint and granted it under Rule 12(b)(6) because she is not a state actor

for § 1983 purposes and because Konze failed to plead any other claim against her.9 It



6
    Id. ¶¶ 14-15. Konze alleges that Officer Fratus never entered the condominium.
7
    Id. ¶¶ 16-19.
8
    Compl. (doc. no. 1) ¶¶ 32-39.
9
    Order of Feb. 28, 2020 (doc. no. 25) at 4-5.


                                                   4
also denied without prejudice the Town’s original motion to dismiss the original

complaint in light of Konze’s amendments.10


           Analysis

           Konze brings one claim through § 1983 for alleged violations of the United States

Constitution.11 Specifically, he alleges that the defendants’ actions deprived him of “his

right to be free from harassment,” constituted an illegal search without probable cause

prohibited by the Fourth Amendment, and denied him the process due under the Fifth and

Fourteenth Amendments.12 He also seeks “[a] declaration that the Defendant[s’] conduct

violated the 4th, 5th, and 14th [A]mendments” and his “[r]ights under the State of New

Hampshire Constitution and State Common Law in the matters alleged herein,” as well as

compensatory and punitive damages and attorneys’ fees and costs.13

           The Town and the officers move to dismiss these claims, arguing correctly that

Konze has not pled “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Martinez, 792 F.3d at 179. The



10
     Id. at 4.
11
   Konze also alludes to “rights secured under the Constitution of New Hampshire, Article 19,
and the common law of the State of New Hampshire,” Amended Compl. ¶ 5, though seeks only
declaratory judgment of a violation of these rights, id. ¶ 34. As the court has previously
observed, his “mere allusion to potential sources of declaratory relief, without more, fails to state
a claim.” Order of Feb. 28, 2020 at 3. And, in any event, Konze has repudiated any such claims,
clarifying in his objection that he “does not intend on asserting State Law claims against the
Town or its Police Officers.” Obj. (doc. no. 31) ¶ 25.
12
     Amended Compl. ¶ 33.
13
     Id. ¶¶ 34-38.


                                                 5
claims against both the Town and the officers must be dismissed because Konze has not

pled a constitutional violation. And even if he had, the claim against the Town would

still require dismissal because he has not pled a Town policy, custom, or practice required

to state a claim under Monell v. v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).


       A.     Claims against Officers Randell, Fratus, and Bozek

       The Fourth Amendment provides that “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and seizures,

shall not be violated . . . .” U.S. Const. amend. IV. Konze does not allege an

unreasonable search. Indeed, Konze does not allege any search, whether of himself or of

any area in the Steeplechase Drive condominium, by any of the three officer defendants.

He also does not allege that the officers entered, let alone searched, his third-floor room

in the condominium.

       Nor does Konze allege that he was seized in any matter that might constitute a

violation of the Fourth Amendment. “While the Fourth Amendment protects against

unreasonable searches and seizures, not all encounters between law enforcement officers

and citizens constitute seizures.” United States v. Smith, 423 F.3d 25, 28 (1st Cir. 2005).

And while “a seizure may certainly occur without actual physical restraint,” in the

“absence of evidence of coercion, ‘otherwise inoffensive contact between a member of

the public and the police cannot, as a matter of law, amount to a seizure of that person.’”

Id. (quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980)).




                                              6
         First, Konze fails to plead any interaction whatsoever with Officers Randell and

Fratus, let alone a constitutional claim against them. He alleges that Officer Randell

stopped someone else driving his car and, after confirming Konze was not the driver,

took no further action.14 His sole allegation against Officer Fratus is that, on

September 13, 2019, Officer Fratus “arrived [at] but didn’t enter the [Steeplechase]

residence.”15 In short Konze has not alleged any interaction with Officers Randell or

Fratus. And an officer’s “mere presence at the scene, without more, does not by some

mysterious alchemy render him legally responsible under section 1983 . . . .” Calvi v.

Knox Cty., 470 F.3d 422, 428 (1st Cir. 2006). The mere presence of police officers in the

vicinity of Konze’s vehicle or person, under these circumstances, is simply insufficient to

state a claim for a violation of the Fourth Amendment.16

         Konze does plead an interaction with Officer Bozek. He claims that Officer

Bozek entered the Steeplechase Drive condominium, asked him a few questions, and



14
  Amended Compl. ¶¶ 8-9. In his objection, Konze explains that he “did have one other contact
with officer Randell [sic] on Steeplechase Drive due to the plaintiff’s seemingly bizarre
behavior.” Obj. ¶ 7. This allegation does not appear in the Amended Complaint, which
describes the bounds of the facts the court may consider in addressing the motion before it. See
Giragosian v. Ryan, 547 F.3d 59, 65 (1st Cir. 2008) (“When ruling on a Rule 12(b)(6) motion to
dismiss, a district court is generally limited to considering “facts and documents that are part of
or incorporated into the complaint.”) (quotations omitted). Even if it did, Konze appears to
concede that this contact was reasonable in light of his own “seemingly bizarre behavior.” Obj.
¶ 7.
15
     Amended Compl. ¶¶ 12, 14.
16
  Even had Konze invoked a claim under Article 19 of the New Hampshire Constitution, which
“may be more protective of individual rights than the” Fourth Amendment of the United States
Constitution, State v. Pellicci, 133 N.H. 523, 531 (1990), this lack of interaction provides no
basis for such a claim. In any event, as discussed supra, Konze has repudiated any such claim.


                                                 7
“[s]trongly [s]uggested” he leave town, which he did.17 But these bare allegations of an

interaction do not amount to a constitutional claim: he alleges no coercion, compulsion,

physical restraint, search, or anything beyond a few words exchanged.18 Konze has

therefore failed to plead an unreasonable seizure by Officer Bozek.

          Konze also purports to bring claims under the Fifth and Fourteenth Amendments

against the three officers. But the Amended Complaint contains no factual allegations

whatsoever of any actions by any of the officers that might constitute a due process

violation. And the court in this posture “disregard[s] statements in the complaint that

merely offer legal conclusions couched as fact or threadbare recitals of the elements of a

cause of action.” Ocasio-Hernández, 640 F.3d at 12. Konze has therefore failed to state

a claim against any of the officers under the Fifth or Fourteenth Amendments.

          Officers Randell and Fratus suggest, via footnote, that “[t]he Court should

consider an award of costs” for these claims, which they characterize as “bad faith.”19

The court is not prepared to go so far in this case without an affirmative request for such




17
  Amended Compl. ¶¶ 12-16. At oral argument, Konze explained that Officer Bozek conducted
something more than a plain-view search of the room he entered during his five minutes in the
condominium, but no details supporting the conclusion that Officer Bozek searched the room
appear in Konze’s Amended Complaint.
18
   In his objection, Konze elaborates that Officer Fratus stood “directly in front of the Unit’s
front door and only exit” which, coupled with Officer Bozek’s presence inside, caused Konze to
feel “as if he was unable to leave . . . .” Obj. ¶ 8. This allegation does not appear in the
Amended Complaint and thus is not considered. See Giragosian, 547 F.3d at 65. Even if it did,
and even if rendered the officers’ actions a seizure, Konze does not allege facts suggesting it was
an unreasonable one.
19
     Mem. in Supp. of Mot. to Dismiss (doc. no. 30-1) at 5 n.3, 6 n.4.


                                                   8
relief.20 It acknowledges the cost to the residents of the Town of defending against

Konze’s allegations and cautions Konze—a repeat litigant in this court—that he may, in

the future, be required to bear the costs the defendants to his legal actions incur when

litigating against baseless claims.


          B.     Claim against the Town of Hampstead

          Konze also attempts to hold the Town of Hampstead liable under § 1983 for

alleged violations of the Fourth, Fifth, and Fourteenth Amendment. He bases that claim

specifically on the allegedly unconstitutional actions of Officers Randell, Fratus, and

Bozek and, more generally, on an alleged pattern of harassment by Hampstead’s police

officers. But Konze has not stated a claim against the Town on either basis.

          First, he has not stated a claim against the Town arising from the specific actions,

described in the Amended Complaint, of Officers Randell, Fratus, and Bozek. “[I]t is

only when a governmental unit’s employee inflicts a constitutional injury that the

governmental unit can be held liable under section 1983.” Calvi, 470 F.3d at 429. As

discussed supra Part III.A, Konze has not alleged any constitutional injury inflicted by

these officers. So the Town cannot be held liable in this case for the specific actions of

the officers alleged in the Amended Complaint.

          Konze also alleges, more generally, a pattern of harassment arising from the ten

encounters he claims to have had with Hampstead police officers, beginning with Officer

Randell stopping someone else driving Konze’s car in 2018 and culminating with


20
     And counsel should not construe this as encouragement to make such a request.


                                                 9
Konze’s ultimate departure from Hampstead in September 2019.21 He describes only two

of those encounters—and only one for which he was present.22 Even assuming that

Konze has pled a potential constitutional violation through these threadbare factual

allegations—which he has not—he has failed to plead action by the Town of Hampstead

giving rise to these alleged violations.

         To bring a § 1983 claim against a municipal body, Konze must plead more than

that he had encounters with its officers. “A city may only be held liable under § 1983

only for its own unconstitutional action.” Whitfield v. Melendez-Rivera, 431 F.3d 1, 9

(1st Cir. 2005) (citing Monell, 436 U.S. 658, 691) (emphasis original). It “may not be

sued under § 1983 for an injury inflicted solely by its employees or agents.” Monell, 436

U.S. at 694. Thus, “a plaintiff who brings a section 1983 action against a municipality

bears the burden of showing that, ‘through its deliberate conduct, the municipality was

the moving force behind the injury alleged.’” Haley v. City of Boston, 657 F.3d 39 (1st

Cir. 2011) (quoting Bd. of Cnty Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404

(1997)).

         Konze does not plead any such action by the Town. At most, he pleads generally

that: (1) the Town is “ultimately responsible” for the police department that it




21
     Amended Compl. ¶ 11.
22
  Id. at 8-9, 12-16. Konze does concede, as discussed above, that two of these encounters were
“for legitimate cause.” Id. at 11. In his objection, he concedes that a third resulted from his
“seemingly bizarre behavior,” which he ceased after a conversation with Officer Randell. Obj.
¶ 7.


                                               10
maintains;23 (2) the officers “were at all relevant times . . . [e]mployees and agents of the

Hampstead Police Department, a municipal agency of the Town,” and that they “were on

duty” at the relevant time;24 and, generally, (3) their actions “were the result of the failure

of the Town of Hampstead to properly train, supervise and discipline its officers.”25 But

in the Rule 12(b)(6) context, the court “disregard[s] statements in the complaint,” like

these, “that merely offer legal conclusions couched as fact or threadbare recitals of the

elements of a cause of action.” Ocasio-Hernández, 640 F.3d at 12.

          Konze repeatedly argues that “the discovery phase of the proceedings in the matter

will determine if the officers[’] conduct was a matter of the Town’s policies, customs,

practices and/or the Town’s failure to train, supervise and discipline its officers.”26 And

at oral argument, Konze explained that his allegations against the officers, taken as a

whole, constituted part of an apparent practice by the Town governing interactions with

him, specifically. While true that plaintiffs often lack access to the evidence necessary to

prove a claim before discovery commences, it is incumbent on the plaintiff at least to

plead facts from which “the court [may] draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Martinez, 792 F.3d at 179. Konze has not done so

here, when the bare facts pleaded in the Amended Complaint are that the plaintiff



23
     Amended Compl. ¶ 23.
24
     Id. ¶¶ 24-25.
25
     Id. ¶ 29.
26
     Obj. ¶¶ 2, 11, 13.


                                              11
encountered police officers “upwards of 10” times in fifteen months,27 eight of those

encounters go undescribed, the two described do not begin to approach constitutional

violations, and he has failed to plead action by the Town as the cause of those alleged

violations.


          Conclusion

          Konze has failed to plead claims against the Town of Hampstead or its police

officers named as defendants in this action. The defendants’ motion to dismiss the

Amended Complaint28 is therefore GRANTED. The clerk shall enter judgment

accordingly and close the case.


          SO ORDERED.




                                            Joseph N. Laplante
                                            United States District Judge

Dated: June 19, 2020

cc:       David Konze, pro se
          Dona Feeney, Esq.




27
     Amended Compl. ¶ 11.
28
     Doc. no. 30.


                                              12
